Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 10, 2017

                                      No. 04-16-00623-CR

                                     Billy Ray MONREAL,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 14-04-11496-CR
                      The Honorable Camile G. Dubose, Judge Presiding


                                         ORDER
       The court reporter’s request for an extension of time to file the reporter’s record from the
motion for new trial hearing is GRANTED. This portion of the reporter’s record is due on
January 30, 2017.

                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court